Title: From George Washington to Tobias Lear, 2 August 1798
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon 2d Augt 1798

I was glad to hear by Charles that you were much better than when we saw you last. If you have missed the Ague, care, & Bark, is necessary to prevent a relapse; & this prudence requires.
Monday next being the day fixed on by the Constitution of the Potomac Company for its annual meeting, & as you seem resolved to relinquish your present Office of President, I wish you would turn your thoughts attentively to the situation of it, and revolve

seriously on characters fit and proper to supply the places of those who perhaps ought to, as well as those who will quit, the Directorship; that our struggles in that interesting & expence concern, the labour of years may not end in disgrace & loss.
The little leisure I had before my late appointment (from Visits, my necessary rides—& other occurrences) to overhaul, arrange—and seperate papers of real, from those of little or no value, is now, by that event, so much encroached upon by personal & written applications for offices, and other matters incidental to the Situation of the Commander in Chief, that without assistance I must abandon all idea of accomplishing this necessary work, before I embark in New Scenes; which will render them more voluminous, & of course more difficult. A measure which would be extremely irksome to me, to submit to, especially as it respects my A/cts which are yet in a jumble. My earnest wish and Desire being, when I quit the Stage of human action, to leave all matters in such a situation as to give as little trouble as possible to those who will have the management of them thereafter.
Under this view of my situation; which is far from being an agreable one; & at times fill me with deep concern—when I perceive so little prospect of complete extrication—I have written to the Secretary of War to be informed whether (as my taking the Field is contingent, & no pay or emolument will accrue to myself until then) I am at liberty to appoint my Secretary immediately; who shall be allowed his pay & Forage from the moment he joins me. If he answers in the affirmative, on those terms, can you do this? Have you heard from the Master of the Academy at Charlestown? At any rate, my opinion is, you had better, with the least possible delay, get the boys fixed permanently at some good school they will, otherwise, lose precious moments. Let me hear from you—I am in haste—but always Your Affecte

G. Washington

